J-A13036-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                      v.

WESLEY W. MILLER,

                           Appellant                 No. 1344 EDA 2016


              Appeal from the Judgment of Sentence April 1, 2016
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0001895-2015

BEFORE: LAZARUS, OTT, and FITZGERALD,* JJ.

MEMORANDUM BY FITZGERALD, J.:                           FILED JUNE 20, 2017

        Appellant, Wesley W. Miller, appeals from the judgment of sentence

entered in the Philadelphia County Court of Common Pleas following his

conviction for possession of a controlled substance with intent to deliver 1

(“PWID”), knowing and intentional possession of a controlled substance,2

and possession of marijuana.3          Appellant challenges the legality of the

vehicle stop. We affirm.

        We adopt the trial court’s statement of the facts:

              On December 18, 2014, Philadelphia Police Officer
           David Dohan was on routine patrol in the area of Boyer
           Street and Woodlawn Avenue in Philadelphia when he

*
    Former Justice specially assigned to the Superior Court.
1
    35 P.S. § 780-113(a)(30).
2
    35 P.S. § 780-113(a)(16).
3
    35 P.S. § 780-113(a)(31).
J-A13036-17


         observed [Appellant] operating an older Nissan Maxima
         that did not have an operational center-mounted, rear
         brake light. Officer Dohan knew that─since 1983─all cars
         have factory-installed, center-mounted, rear brake lights.
         Officer Dohan stopped [Appellant’s] vehicle based upon
         what he believed was a violation of Section 4303(b) of the
         Motor Vehicle Code [“MVC”], which requires an operational
         center-mounted rear brake light.

Trial Ct. Op., 10/11/16, at 1.

      Appellant filed a motion to suppress evidence obtained subsequent to

the stop of his motor vehicle.    The suppression court held a hearing on

October 6, 2015. On October 13, 2015, the motion was denied. Following a

non-jury trial, Appellant was sentenced to eleven-and-one-half months to

twenty-three months of county incarceration followed by three years of

reporting probation. This appeal followed.

      Appellant raises the following issue for our review:

         Did the [suppression] court err in denying [A]ppellant’s
         motion to suppress inasmuch as the arresting officer
         stopped [A]ppellant for driving a vehicle that did not have
         a third brake light where no third brake light is required by
         law and where no brake light actually existed on the
         vehicle that was not properly functioning in accordance
         with the [MVC] of Pennsylvania?

Appellant’s Brief at 3. Appellant argues

         [i]t is clear from a thorough review of the [MVC] that there
         is no law prohibiting a car from being operated without a
         third or center brake light. The plain language of the
         relevant statutes are clear and unambiguous and do not
         lend to any reasonable interpretation that such a light is
         required. Officer Dohan’s observations did not provide for
         any reasonable belief there was a violation of the [MVC].
         He did not misinterpret any statutory language. He simply
         believed the law to require a third brake light where no


                                     -2-
J-A13036-17


            such requirement exists.    As such, the stop was not
            supported by reasonable suspicion.

Id. at 7.

      Our review is governed by the following principles:

            When reviewing the propriety of a suppression order, an
            appellate court is required to determine whether the record
            supports the suppression court’s factual findings and
            whether the inferences and legal conclusions drawn by the
            suppression court from those findings are appropriate. . . .
            Where the record supports the factual findings of the
            suppression court, we are bound by those facts and may
            reverse only if the legal conclusions drawn therefrom are
            in error. . . . [T]the conclusions of law of the suppression
            court are subject to plenary review.

Commonwealth v. Salter, 121 A.3d 987, 992 (Pa. Super. 2015) (citation

omitted).

      The MVC provides the following statutory authorization for a police

officer to stop a motor vehicle:

            Whenever a police officer is engaged in a systematic
            program of checking vehicles or drivers or has reasonable
            suspicion that a violation of this title is occurring or has
            occurred, he may stop a vehicle, upon request or signal,
            for the purpose of checking the vehicle’s registration, proof
            of financial responsibility, vehicle identification number or
            engine number or the driver’s license, or to secure such
            other information as the officer may reasonably believe to
            be necessary to enforce the provisions of this title.

75 Pa.C.S. § 6308(b).       In Commonwealth v. Busser, 56 A.3d 419 (Pa.

Super. 2012), this Court explained:

            [Section] 6308(b) requires only reasonable suspicion in
            support of a stop for the purpose of gathering information
            necessary to enforce the Vehicle Code violation. However,
            in Commonwealth v. Feczko, 10 A.3d 1285, 1291 (Pa


                                        -3-
J-A13036-17


        Super. 2010) (en banc), [ ] this Court held that a police
        officer must have probable cause to support a vehicle stop
        where the officer’s investigation subsequent to the stop
        serves no “investigatory purpose relevant to the suspected
        [Vehicle Code] violation.”

Id. at 423.

     In Commonwealth v. Muhammed, 992 A.2d 897 (Pa. Super. 2010),

this Court held that “[a] center-mounted brake light is not required

equipment under the MVC and regulations but, if it is originally equipped

or installed, then it must operate properly and safely.”         Id. at 902

(citation omitted and emphasis added). The MVC provides:

        Every vehicle operated on a highway shall be equipped
        with a rear lighting system including, but not limited to,
        rear lamps, rear reflectors, stop lamps and license plate
        light, in conformance with regulations of the department.
        If a vehicle is equipped with a centrally mounted rear stop
        light, a decal or overlay may be affixed to the centrally
        mounted rear stop light if the decal or overlay meets all
        applicable State and Federal regulations.

75 Pa.C.S. § 4303(b).

     In the case sub judice, the trial court opined:

           Here, Officer Dohan lawfully stopped [Appellant’s]
        vehicle because he reasonably believed that he observed a
        violation of the [MVC] code, i.e., [Appellant] was operating
        a vehicle that did not have a required center-mounted,
        rear brake light. Officer Dohan testified that he observed
        that [Appellant’s] mid-1990’s model Nissan Maxima lacked
        its factory equipped center-mounted, rear brake light.
        Officer Dohan further testified that he was aware at the
        time of the stop that all cars made after 1983─including
        [Appellant’s] vehicle─are factory equipped with a center-
        mounted, rear brake light.




                                    -4-
J-A13036-17


             [Appellant] argues that he made a “legal modification”
         when he removed the center-mounted, rear brake light.
         [Appellant] did not contest, however, that his mid-1990’s
         car was originally equipped with a factory-installed, center-
         mounted, rear brake light. As a result, that light must
         operate “properly and safely.” By removing the brake
         light, rather than covering it over with a decal, [Appellant]
         violated the [MVC]. Thus, Officer Dohan lawfully stopped
         [Appellant’s] car based upon his observation of the missing
         center-mounted, rear brake light.

Trial Ct. Op. at 2-3. We agree no relief is due.

      At the hearing on the motion to suppress, Officer Dohan testified, inter

alia, as follows:

         [Appellant’s counsel]:     I’ll mark as D-1 for identification
         purposes only.

         (Vehicle photograph marked Exhibit D-1 for identification.)

         Q: Do you know what this is?

         A: This is a Nissan Maxima and it is the same tag of the
         vehicle I stopped.

         Q: Okay. And is that the vehicle that you stopped?

         A: Yeah, I can tell because it has the spoiler missing,
         which is where [Appellant] informed me is where the third
         brake light was and it was no longer there.

         Q: So when you stopped him, the vehicle looks just like
         this?

         A: Yeah, I would say so.

         Q: And when you say that there’s no third operational
         brake light, you mean that there’s no brake light
         whatsoever?

         A: Yeah. There’s no operating third brake light.



                                      -5-
J-A13036-17


         Q: And when you cite the─when you cite the section of the
         [MVC], Chapter 4303b, rear lighting, you do that with the
         belief that you’re required to have a third brake light?

         A: Correct. If it’s factory equipped─any type of vehicles
         1983 or later, it is factory equipped with a third brake
         light. If it’s a pickup truck, it’s ’92 or later. So if it’s ’83 or
         later it has to be─it is equipped with a third brake light.
         One hundred percent from the factory it would be
         equipped with a third brake light.

         Q: Okay. And that’s your belief, right?

         A: That is fact.

         Q: And that fact you referenced is 4303(b)?

         A: That’s correct.

N.T., 10/6/15, at 23-25. Counsel for Appellant argued that Officer Dohan’s

         testimony is that there used to be a spoiler that had a light
         on it. That’s not there. It’s not a nonfunctioning brake
         light. It’s not a brake light that’s improperly covered. It’s
         the legal modification of a car. There is simply no basis
         under the law of the Commonwealth’s [MVC] or otherwise
         that bars this car from driving down the street.

Id. at 28.

      We discern no error in the court’s finding that Officer Dohan had

lawfully stopped Appellant for violation of the MVC, specifically section

4303(b). See 75 Pa.C.S. § 6308(b); Busser, 56 A.3d at 423. Appellant’s

vehicle lacked its factory equipped center-mounted, rear brake light.          See

Muhammed, 992 A.2d at 902. The record supports the suppression court’s

factual findings. See Salter, 121 A.3d at 992. We discern no error in the

court’s conclusion that Officer Dohan lawfully stopped Appellant based upon



                                        -6-
J-A13036-17


his observation of the missing center-mounted, rear brake light.   See id.

Accordingly, we affirm the judgment of sentence.

     Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 6/20/2017




                                   -7-